IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


MICHAEL MCCARTHY                  : No. 173 EAL 2015
                                  :
                                  :
          v.                      : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
                                  :
DRISCOLL CONSTRUCTION CO. INC.,   :
L.F. DRISCOLL CONSTRUCTION CO.    :
L.L.C.                            :
                                  :
                                  :
          v.                      :
                                  :
                                  :
THE NATIONAL RAILROAD             :
PASSENGER CORPORATION D/B/A       :
AMTRAK                            :
                                  :
                                  :
PETITION OF: DRISCOLL             :
CONSTRUCTION CO. INC.             :


MICHAEL MCCARTHY                  : No. 174 EAL 2015
                                  :
                                  :
          v.                      : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
                                  :
DRISCOLL CONSTRUCTION CO. INC.,   :
L.F. DRISCOLL CONSTRUCTION CO.    :
L.L.C.                            :
                                  :
                                  :
          v.                      :
                                  :
                                  :
THE NATIONAL RAILROAD             :
PASSENGER CORPORATION D/B/A       :
AMTRAK                            :
                                  :
                                  :
PETITION OF: DRISCOLL                   :
CONSTRUCTION CO. INC.                   :


                                     ORDER


PER CURIAM

     AND NOW, this 19th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.




                      [173 EAL 2015 and 174 EAL 2015] - 2